.

                                                                                 6Sl



                    OFFICE   OF THE    ATTORNEY       GENERAL       OF   TEXAS
                                            AUSTIN
    GROVER     SELLERS
    A,-W”Nl”   GENCI1AL




        i-onorebloT. I(.Trimble
        FIML A8rlrtult
        stae suporlatelanc or rubuo Education




                                                mOObi.Ilg   tbb   8CbOOl



                                                     bsiny
                .'chenelCG 8bhOO1 y8aI', 1t8 PUr&BOclO      t0
               ~ d8ter u1aoMr8 from leovlng their job8     during
                \ Lhq yhoo&- mrm.   The contFOet 5WOViOioIi8vould
                 ": 88 fO%1Oll8!
                   ,\.-.,'
                            "1. The con~rac1.would be glren a
                 deflnlta time io run.
                              “2.     Iha   Board   vould   agree    not   LO
                  replete al8 tomxler during          L&e life      0r   I;ns
                  contract.

                             "3. i’ha ieac~r   uould qrse  not
                   LO leave the school rcma during the llte of
                   LCB concrac~ ulesr   released by the Doard.
;;on. i'.M. ~:rlmblo - P8458 2



               “4. TM oontmot vould provldo th6t
      Oy mutu61 8&nrreat Lhe oonimet ml.@& be
      cancelled at my tlm.

                  "5.     TM     &6&       Votdd
                                    obligate it8d.f
      LO we       t0 tb0       06fi04tut;orr
                                   0r th0 00ntnat
      SOP w      OWl8. It
                       oOnrider8 jprrt 8~6 nuon&Ue
      vhanevsra br68hlp vould not be brought upon
      the ~Upll8 OS the te6CMr.

                  "6. Tb8 Contrmt VoutR let up a yearly
      aaluy     for JU.M month8 of vork, but the admy
      so be paid in tvrlve la8t~llmeat8.
                 '."7. The aoncmktVOuld'&wOllda th6t
      if    a tercher left hlr Job vlthout being releered
      frmthe      contreotbytbb   Boardthetoaehervould
      fOPhit     61% $6~ dUa t0 him iOr th@ m8t Or th,
      oontnct.

                     Vi11 860 th6t
                    %U             th@ 1&8t pPOVi8tOIl
      18 tiii OM     On
                    vhloh the Baud  dO8iP88 ~mrti-
      Cuh~‘~y  tobe advired.~ It COIbt.~&tO8   a8 ‘YOU
      vlll note t&e vithholdiag of one fourth oC a
      aalery divided by .hinein Order to a&8 the ply-
      lWLLLz.ntV13lV8in8dd.lA8IlG8,for the torrelture
      by 8 te8ohhrrof ell money tEu8 vitbhold    if the
      teaollsr ShoUld leave hi8 job VithouC   l!61ee8.
      rrom the .noard. P16e8. &VS Cbi8 JOW VOW 66lW'
      hrl WtWlt;Oll e8 66ClJ a8 flOU UeB do 80 80 th5t
      if the Board 8bOtid deolde to have thi8 tfJ3e Of
      contraat tha twche88  rmy b8 Intomed   a8 8arly
      a8 pO88ible."

                   Article 2781, Vernon'8 Annotated   Texar   Clril
StG.Ute8,     reada 68 tO11ov8:

                  "Tb8 BOWd Of TrU8tse8 Of Sny city
      cc  tovn or any 1ndspendonC school ditrcriotmay
      employ a superintendent, prlnclpal, WOOher, or
      other  executive officer8 In the rohoolr therein
      Tar a tam not to exceed three     yoara,   provided
      ‘ihal;t&8 fj0tWdof Truaree8 of an independent
      eclldol d18LriCb  vtich had a t+,cholasric pOpulaLi3n
                                                                                               653




Exl. T. i4. Trlmblo           - ?8g0 3

        Of 5,000 Or WOCB in the 1a8t Ql'eC8ddingSCha-
        laerlo yew mar employ 8 suparlntondent, prlaai-
        gal, ttnahar, or other  8~80ULiVe  OffiC8P8 in   th8
        SC&~018 thmsin   for 8 term not to arceodrive
        yearr . AU tuelvs-month cantraut8 mede by
        tru8Lee8 Of ind8QeadWt   8OboO1 di8tri0t8 vlth
        eaQloyee8 lure&m ~tloned     8hd1  be&n OII July
        fiP8S U&d Curd On June 30th Of the yOeP tom-
        nating tM coatnot.     Attl 1.905, 0. 2631 Aot8
        1923, P. 260   Act8 1930,               418%    Leg.    5th   0.     8.
        P. l23, Ch. Q , Sm. 1."
               The Allo 8OOE8 t0 be V.11 88tabli8h8d    in 48%a8
that SChOO1 tE438tW38 h6Ve th8 IDII1pgWOILt and UOntrUl Of the
;cilOOl Md h6Vb WLbority   t0 OrmplOy Uld CODtCaOt vlth teEkCher8
subject      to   8tatUtO~         ~t6tiolr8.           s80    the    r0uwbg        6uthori-
-238:

                      Pee*y et rl v. CarlllO, 139 S.Y.(2)                          779
                      #illor v. failed, 6S s.U.   2) 417
                      Whlto v. PorLep, 78 S.V. ( 6 ) 287

                      Ital80 held ii3 the Case Of Prollen V. 00080
                             V88
creek              School DiltriCt, 148 S. N. (2) 460, a aor-
          Xnd8Qsadant
La.in tsauher'8 oontraot Va8 void a8 being In tiolatlon 0s a
SL8LUEe ULd 08 be%     e&ainsL Lhe "Pub110 QOm?y'   Of th8 st8LC.

                After careful 8xaainatlOn Ye have be8n Uneble
to find any 8trtUtOl7  prohibition Vhbh vould pr8vent the '
insertian of provl8lon Ro. 7 in the QroQu8ed teacher’8 con-
tnct.   He a80   lm UMbb     t0 Q&XiVO Vh’ BrU8UCh QPOVi81On
VOad      ViOutOUy           QUbuQ       QOiiCJ   Of    Lu8     St&.          We, thWfOr0,
hold 8aae to be & vrlid COntrMtU6l                       QrOtl8lo&

                                                       YOUl’8 Very         tMily